Title: To John Adams from A. & J.W. Picket, 30 March 1818
From: Picket, A. & J.W.
To: Adams, John


				
					Respected Sir,
					New York, March, 30. 1818,
				
				Considering you a patron of literature & science, & a well wisher to the general interest of education, the editors of the Academician, by this day’s mail, forward you the 1, 2 & 3 Nos. for perusal. Should you approve of the work, your signature as a subscriber & influence to make the work known would aid us very much in effecting the Object we have in view.With the greatest respect, / We subscribe Ourselves, / Your Most Obedt. Servts.
				
					A. & J. W. Picket
				
				
			